
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 108
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Canseco (for
			 himself, Mr. Hinojosa,
			 Mr. Posey,
			 Mr. Cuellar, and
			 Mr. Westmoreland) introduced the
			 following joint resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rules submitted by the
		  Department of the Treasury and the Internal Revenue Service relating to the
		  reporting requirements for interest that relates to deposits maintained at
		  United States offices of certain financial institutions and is paid to certain
		  nonresident alien individuals.
	
	
		That the Congress disapproves the rules
			 submitted by the Department of the Treasury and the Internal Revenue Service
			 relating to the reporting requirements for interest that relates to deposits
			 maintained at United States offices of certain financial institutions and is
			 paid to certain nonresident alien individuals (published at 77 Fed. Reg. 23391
			 (April 19, 2012)), and such rule shall have no force or effect.
		
